Citation Nr: 0502815	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for 
schizophrenia.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his father, mother and brother


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The statement of the 
case that followed this decision discussed the issues of 
whether new and material evidence had been submitted to 
reopen the veteran's service connection claims for PTSD and 
schizophrenia.  The veteran subsequently perfected this 
appeal.

In a February 1989 rating decision, the RO denied service 
connection for schizophrenia and PTSD.  In an August 1990 
decision, the Board confirmed the denial of service 
connection for PTSD, and the veteran appealed the case to the 
United States Court of Veterans Appeals (currently referred 
to as the United States Court of Appeals for Veterans 
Claims).  The Court dismissed the veteran's appeal in April 
1992 based on lack of jurisdiction due to an untimely appeal.  
Accordingly, the August 1990 Board decision remained in 
effect and became final.

Subsequently, the veteran submitted additional evidence to 
support his claims and, in a November 1996 rating decision, 
the RO declined to reopen the veteran's service connection 
claims for PTSD and schizophrenia.  The veteran did not 
appeal that decision, and it became final.  

In October 1998, the veteran filed a claim to reopen his 
service connection claim for a mental condition.  The veteran 
submitted VA medical records showing treatment for 
schizophrenia.  The RO, in a November 1998 rating decision, 
declined to reopen the veteran's claim for schizophrenia, and 
the veteran expressed disagreement with the rating decision.  
The RO issued a statement of the case in September 2000, and 
the veteran subsequently perfected this appeal.  

In August 1999, the veteran, as well as his father, mother 
and brother, presented testimony at a personal hearing before 
a Decision Review Officer at the RO.  A copy of the 
transcript has been associated with the claims folder and has 
been reviewed.  

In May 2001, the Board remanded the case for procedural and 
evidentiary development, and the case was returned to the 
Board in November 2004.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

(The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for schizophrenia.  
Action on the remaining matter here on appeal will be 
deferred pending completion of the development sought in the 
REMAND below.)


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The November 1996 rating decision denied, in pertinent 
part, service connection for schizophrenia on the basis that 
it was not incurred or aggravated in service nor was 
psychosis manifested within one year following the veteran's 
discharge from service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  The evidence received since the November 1996 rating 
decision includes competent evidence suggesting that the 
veteran had a psychiatric disability in service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The November 1996 RO decision denying service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  Evidence received since the RO's November 1996 decision 
that denied service connection schizophrenia is new and 
material, and the veteran's service connection claim for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See Bernard, supra.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

In a November 1996 decision, the RO denied, in pertinent 
part, the veteran's service connection claim for 
schizophrenia, and the veteran was notified of this decision 
in the same month.  In December 1996, the veteran expressed 
disagreement with the November 1996 rating decision, and the 
RO issued a statement of the case in June 1997.  The veteran 
did not file a timely appeal and that decision became final.  
38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

The Board acknowledges the representative's argument set 
forth in an April 2001 written brief presentation to the 
effect that the veteran did not receive notice of a November 
1979 rating decision.  Upon review, a letter notifying the 
veteran of the November 1979 rating decision is not of 
record.  Nevertheless, the Board notes that subsequent to the 
November 1979 rating decision, the veteran submitted 
additional evidence in support of his claim, which led to the 
RO's November 1996 decision.  Even assuming that the veteran 
did not receive notice of the November 1979 rating decision, 
the outcome remains the same.  The November 1996 rating 
decision is still the final previously denied decision.  

Since the November 1996 RO decision is final, the veteran's 
service connection claim for schizophrenia may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection for 
schizophrenia in October 1998, therefore the amended 
regulation is not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for schizophrenia was a November 1996 RO 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the November 1996 decision.  

The RO, in its November 1996 decision, denied service 
connection for schizophrenia on the basis that there was no 
competent evidence showing that schizophrenia was related to 
service.  Thus, in this case, to be new and material, the 
evidence would need to be probative of the question of 
whether there is a nexus between schizophrenia and service.  

Evidence submitted prior to the November 1996 RO decision 
included service medical records, February 1978 and January 
1989 VA examination reports, VA hospital reports, and 
treatment records from the South Dade Mental Health Center.  
Service medical records, to include a separation examination 
report, were negative for any psychiatric disability.  The 
first post-service evidence of schizophrenia was dated in 
1977.  VA medical records and private records from South Dade 
Mental Health Center showed treatment and hospitalization for 
schizophrenia.  

Evidence received since the November 1996 RO decision 
includes Social Security records, VA treatment records, 
private treatment records, lay statements, and testimony from 
the August 1999 RO hearing.  Specifically, in April 1979, the 
veteran underwent a psychiatric examination by Dr. Metcalf 
for purposes of Social Security disability determination.  
According to the examination report, Dr. Metcalf stated that 
the veteran apparently developed an illness characterized by 
hearing voices while in the service in approximately 1970.  
This evidence suggests that the veteran had a psychiatric 
disability while in service.  This additional medical 
evidence was not previously of record, and it bears directly 
and substantially upon the specific matter under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
of entitlement to service connection for schizophrenia is 
reopened.  To this limited extent, the appeal is granted.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for schizophrenia is reopened.  
To this extent only, the appeal is granted.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
shows that the RO furnished the veteran VCAA notice letters 
in March 2002 and April 2004 in connection with his claim for 
service connection for PTSD.  However, he has not been 
furnished such a letter in connection with his application to 
reopen his service connection claim for PTSD.  In other 
words, the VCAA notice must apply specifically to new and 
material evidence.  Accordingly, a remand is required for 
corrective action.

In a letter received in January 1999, the veteran requested a 
RO hearing and a hearing before a Veterans Law Judge sitting 
at the RO.  In a May 1999 internal memorandum, the veteran's 
representative suggested that the veteran request a 
videoconference hearing at the RO in Fort Lauderdale.  A 
videoconference hearing was requested in the same month.  In 
August 1999, the veteran presented testimony before a hearing 
officer sitting at the RO in Bay Pines.  Subsequently, the 
veteran submitted a September 2000 VA Form 9, requesting the 
opportunity to present testimony in support of his claims at 
a personal hearing before a Veterans Law Judge sitting in 
Washington, D.C.  Such a hearing was scheduled for July 2001.  
In April 2001, the veteran cancelled the hearing, explaining 
that he was unable to travel.  It was his belief that the 
hearing would be conducted via videoconference through Fort 
Lauderdale.  The Board notes that hearings via 
videoconference are conducted through the RO in St. 
Petersburg, and not Fort Lauderdale.  Because there was some 
apparent confusion as to where hearings via videoconference 
can be conducted, the Board finds it necessary to determine 
whether the veteran still wants a videoconference hearing.  

Finally, given the veteran's current diagnosis of 
schizophrenia, and Dr. Metcalf's April 1979 statement 
suggesting that the veteran had a psychiatric disability in 
service, the Board finds it necessary to ascertain the 
etiology of such disability.  See 38 C.F.R. § 3.159(c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his new and material claim for PTSD.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to both these claims.  

2.  The RO should contact the veteran and 
clarify whether he wishes a hearing 
before a Veterans Law Judge via 
videoconference, which would be conducted 
at the RO in St. Petersburg.  If so, such 
a hearing should be scheduled in 
accordance with applicable procedures.  
The veteran and his representative should 
be provided with notice as to the time 
and place to report for said hearing.

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
etiology of the veteran's schizophrenia.  
The examiner is requested to review the 
claims folder, to include Dr. Metcalf's 
April 1979 opinion, and provide an 
opinion as to whether the veteran's 
schizophrenia is related to service.  The 
examiner should express the opinion in 
terms of whether schizophrenia is more 
likely (i.e., more than 50 percent 
probability), less likely (i.e., less 
than a 50 percent probability), or at 
least as likely as not (i.e., at least a 
50 percent probability) related to 
service.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen the veteran's service 
connection claim for PTSD and entitlement 
to service connection for schizophrenia.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


